471 So. 2d 158 (1985)
MONTEJO INVESTMENTS, N.V., a Netherlands Antilles Corporation, Appellant,
v.
The GREEN COMPANIES, INC., OF FLORIDA, a Florida Corporation, Appellee.
No. 84-2584.
District Court of Appeal of Florida, Third District.
June 11, 1985.
Rehearing Denied July 10, 1985.
*159 Barnett, Alagia, Zamora & Suarez and Joseph J. Portuondo, Miami, for appellant.
Simon & Simon and Lauren L. Garner, Miami, for appellee.
Before HUBBART, BASKIN and FERGUSON, JJ.
PER CURIAM.
Plaintiff filed an unsworn complaint alleging money due and owing for overpayment of security deposits on a lease agreement. In support of a motion for summary judgment, plaintiff attached an affidavit of its vice-president which stated:
1. That he is a Vice-President of THE GREEN COMPANIES, INC., the Plaintiff in this action.
2. Affiant is thoroughly familiar with the facts of this case and to the best of his knowledge and belief the facts alleged in the above motion are true and accurate.
FURTHER AFFIANT SAYETH NAUGHT.
              /s/ _______________________
              GEORGE R. BROWN
              Vice-President of THE
              GREEN COMPANIES, INC.
This case is indistinguishable from Hurricane Boats, Inc. v. Certified Industrial Fabricators, Inc., 246 So. 2d 174 (Fla. 3d DCA 1971) where we held that a similar affidavit failed to comply with Florida Rule of Civil Procedure 1.510(e), which requires:
Supporting and opposing affidavits shall be made on personal knowledge, shall set forth such facts as would be admissible in evidence and shall show affirmatively that the affiant is competent to testify to the matters stated therein.
The affidavit herein is defective in all three respects.
Reversed and remanded for further proceedings.